              Case 1:20-cv-08841-UA Document 7 Filed 10/21/20 Page 1 of 3



                                                                                                                         PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

    JOHN WALDEN,

                    Plaintiff,

          -v-                                                                        20-CV-6679-FPG
                                                                                     ORDER
    JULIE WOLCOTT, Orleans Correctional
    Facility,

             Defendants.
___________________________________

         Petitioner, John Walden, moves for reconsideration of this Court’s Order (ECF No. 5,

“Transfer Order”) which transferred the Petition (ECF No. 1) to the District Court for the Southern

District of New York. ECF No. 6. For the reasons below, Plaintiff’s Motion for Reconsideration

is DENIED.

         The Petition alleged in substance that the prior Petition for a writ of habeas corpus under

28 U.S.C. § 2254 was wrongly decided due to misconduct by the respondent in that case. This

Court transferred the Petition to the Southern District, noting that all records relating to the

underlying conviction as well as the documents relating to the claims regarding the prior decision

under § 2254 were in the Southern District. ECF No. 3. Petitioner now contends that this action

does not challenge the underlying conviction, 1 and that venue lies in this Court because Petitioner

is incarcerated in this District.


1
  While Petitioner claims that this action does not attack his conviction, the Petition alleges, inter alia, that Petitioner
was improperly arrested in Harlem (ECF No. 1 at 2), not properly indicted in the courts of New York City (Id. at 3),
permitted to enter a plea of guilty in New York City despite the absence of a felony complaint filed in that court (Id.
at 4), that he was the victim of “manufactured grand jury minutes” (Id. at 5), held unlawfully in New York City jails
for thirty-four months (Id. at 6), denied the opportunity to “withdraw a plea deal that did not did not exist,” represented
by an attorney who filed a “manufactured motion” purportedly on Petitioner’s behalf. Id. at 8. The gravamen of the
Petition is that the prior application for relief under § 2254 was wrongly decided due to misconduct by Respondent in
that case.

                                                             1
           Case 1:20-cv-08841-UA Document 7 Filed 10/21/20 Page 2 of 3




       Petitioner moves for reconsideration, arguing that this matter should not have been

transferred to the Southern District. ECF No. 6 at 1-2. The Court construes Petitioner’s Motion

as one under Fed. R. Civ. P. 60(a), which permits a court to correct an error, or Fed. R. Civ. P.

60(b) which permits the court to “relieve a party or its legal representative from a final judgment,

order, or proceeding due to “(1) mistake, inadvertence, surprise, or excusable neglect . . . (6) any

other reason that justifies relief.” Reconsideration of a prior decision is generally justified in any

one of the following three circumstances: (1) an intervening change in controlling law; (2) new

evidence; or (3) the need to correct a clear error of law or to prevent manifest injustice. See Virgin

Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992); see also Amerisure

Ins. Co. v. Laserage Tech. Corp., No. 96-CV-6313, 1998 WL 310750, *1 (W.D.N.Y. Feb. 12,

1998) (citing United States v. Adegbite, 877 F.2d 174, 178 (2d Cir. 1989)).

       Petitioner alleges that the prior Order was erroneous because he has not challenged his

conviction and because he is located in this District. Petitioner does not challenge or otherwise

address the finding that all of the relevant records are located in the Southern District both with

regard to the underlying conviction and with regard to the alleged misconduct in addressing his

application under § 2254. Upon careful consideration of Petitioner’s motion, this Court finds no

cause to revisit its previous Order. Petitioner has not persuasively demonstrated any of the

circumstances under which reconsideration may be warranted. See Virgin Atl. Airways, 956 F.2d

at 1255.

       IT IS HEREBY ORDERED that Petitioner’s Motion for Reconsideration (ECF No. 6) is

DENIED. The Court will immediately transfer this case to the Southern District of New York.

       FURTHER, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from

this Order would not be taken in good faith, and leave to appeal to the Court of Appeals as a poor



                                                  2
           Case 1:20-cv-08841-UA Document 7 Filed 10/21/20 Page 3 of 3




person is denied. See Coppedge v. United States, 369 U.S. 438 (1962). Requests to proceed on

appeal as a poor person should be directed, on motion, to the United States Court of Appeals for

the Second Circuit, in accordance with Rule 24 of the Federal Rules of Appellate Procedure.

       IT IS SO ORDERED.


Dated: October 21, 2020
       Rochester, New York


                                            ______________________________________
                                            HON. FRANK P. GERACI, JR.
                                            Chief Judge
                                            United States District Court




                                               3
